Judgment, Supreme Court, New York County (Rena Uviller, J., at hearing; Herbert Altman, J., at jury trial and sentence), rendered March 9,1995, convicting defendant of four counts of attempted burglary in the third degree, one count of possession of burglar’s tools and one count of unlawful possession of radio devices and, sentencing him, as a second felony offender, to four concurrent terms of 2 to 4 years concurrent with prison terms of 60 days and 30 days, unanimously affirmed.
Suppression of statements made by defendant before Miranda warnings was properly denied since the statements were not made in response to police interrogation. The challenged actions and words of the arresting officers had legitimate purposes and, under the circumstances, the arresting officers had no reason to expect that their conduct was reasonably likely to elicit an incriminating response (People v Ferro, 63 NY2d 316, 319, cert denied 472 US 1007).
Under the particular circumstances herein, we find that defendant was not prejudiced by the summary denial of his motion to suppress certain physical evidence. The challenged portions of the People’s summation were responsive to defendant’s summation and do not warrant reversal (see, People v Galloway, 54 NY2d 396). We have reviewed defendant’s remaining contentions and find them to be without merit. Concur—Sullivan, J. P., Ellerin, Williams, Tom and Colabella, JJ.